Citation Nr: 0834138	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veteran Affairs (VA) disability compensation 
benefits in the amount of $9,792.27.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1969.  He also has unverified periods of service with the 
Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the North Little 
Rock, Arkansas, Regional Office (RO) Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
the $9,792.27 overpayment.  

In November 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  In a June 1997 rating decision, the veteran was awarded 
service connection for a right knee injury, left knee injury, 
and residuals of a laceration to the left ear.  He received 
disability compensation benefits in the amount of $179.00 per 
month, effective December 1996.  

2.  The veteran received active or inactive training pay from 
2001 to 2004 in addition to VA disability compensation 
benefits.  

3.  In August 2006, the veteran's disability compensation 
benefits were terminated because the veteran was on active 
duty - special work (ADSW) from 2001 to 2004, and an 
overpayment in the amount of $9,792.27 was created.  

4.  No fault has been demonstrated by VA in the creation of 
the indebtedness.  

5.  The veteran bears significant fault with respect to 
creation of the overpayment by virtue of his continued 
acceptance of VA benefits at the maximum rate, with the 
knowledge that he was in receipt of both training pay and 
disability compensation benefits, which is not allowed.  


CONCLUSION OF LAW

Recovery of an overpayment of VA disability compensation 
benefits in the amount of $9,792.27 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of VA disability 
compensation benefits.  In this regard, the United States 
Court of Appeals for Veterans Claims held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.  

In any event, the Board points out that the RO, in the 
January 2007 decision on waiver indebtedness, in an 
accompanying letter and in a subsequent statement of the case 
issued in April 2007, explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed to the veteran.  

II.  Decision  

The veteran seeks waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $9,792.27.  

In a June 1997 rating decision, the RO granted entitlement to 
service connection for a right knee injury, a left knee 
injury, and residuals of a laceration to the left ear.  The 
RO assigned 10 percent evaluations each to the knee injuries 
and a noncompensable evaluation for residuals of a left ear, 
all effective November 1996.  

In February 2003, the RO notified the veteran that they 
received information from the Defense Data Management Center 
(DDMC), which showed that the veteran was in receipt of 
active or inactive training pay (drill pay) for the fiscal 
year of 2001.  The letter informed the veteran that drill pay 
could not legally be paid concurrently with VA disability 
compensation or pension benefits.  The RO explained that he 
could elect to keep his drill pay, but in that case, he must 
waive the VA benefits for a number of days equal to the 
number of days for which he received drill pay.  The veteran 
was provided with the VA Form 21-8951, Notice of Wavier of VA 
Compensation or Pension to Receive Military Pay and 
Allowances.  

In an April 2003 follow-up letter, the RO noted that the 
veteran had not completed and returned the VA Form 21-8951.  
The RO concluded that because the veteran was unresponsive to 
the February 2003 letter, the information received from the 
DMDC was correct.  Hence, a reduction in benefits for a 
period of 188 days beginning May 1, 2003, was proposed.  

In October and November of 2004, the RO received notice from 
the Defense Manpower Data Center) DMDC that the veteran was a 
reservist or guardsman during the fiscal years of 2002 and 
2003.  DMDC records indicated that the veteran received 
training pay for 227 days in 2002 and 309 days in 2003.  The 
RO again noted that active or inactive duty training pay 
cannot legally be paid concurrently with VA disability 
compensation or pension benefits.  A reduction in benefits 
was proposed for 227 days effective February 1, 2005 and 309 
days effective January 1, 2005.  

However, in May 2005, the RO notified the veteran that the 
proposed reduction in benefits for the fiscal years of 2002 
and 2003 were in error because, upon a review of their 
records, the veteran appeared to be on active duty.  As such, 
since the days reported for drill or training pay may in fact 
have been active duty days, it was determined that a 
calculation needed to be done in order to determine the 
number of days that were active duty versus those that were 
drill duty.  In order to assist in the calculation, the RO 
asked the veteran to provide the date of entry and release 
from active duty.  The RO explained that his benefits would 
be terminated effective the day he entered active duty 
because a veteran cannot receive VA compensation benefits 
while on active duty, but the benefits would be reinstated 
effective the date following discharge from active duty.  The 
Board notes that there is no evidence of record that shows 
that the veteran responded to the RO's request for 
information.  

Thereafter, the RO was notified again by the DMDC that the 
veteran was a reservist or guardsman during the fiscal year 
of 2004.  DMDC records indicated that the veteran received 
training or drill pay for 312 days in 2004.  The RO notified 
the veteran of this information and in September 2005, the 
veteran submitted a VA Form 21-8951, electing to waive his VA 
benefits in order to retain his training pay.  However, the 
veteran reported only 63 training days for 2004 instead of 
the reported 312 days by DMDC.  

In August 2006, the RO informed the veteran that his benefits 
were terminated effective October 1, 2001.  The RO explained 
that because the veteran was on "active duty - special 
work,"(ADSW) which is considered active duty if the period 
of ADSW exceeds 180 days, the veteran cannot receive training 
pay as well as VA disability compensation benefits.  Review 
of the RO's records showed the following periods of ADSW:  
188 days in 2001, 227 days in 2002, 309 days in 2003, and 312 
days in 2004.  As such, because the veteran's ADSW exceeded 
180 days from 2001 to 2004, his benefits were terminated and 
an overpayment was created.  As previously stated, in January 
2007, the RO determined that the veteran did not qualify for 
a wavier of the $9,792.27 overpayment.  

During the November 2007 hearing, the veteran testified that 
while receiving VA benefits he did ADSW.  He explained that 
although it is active duty and he works five days at a time, 
he receives no hospitalization or leave benefits, which is 
not indicative of "full time recurring active duty."  The 
veteran stated that a VA employee told him that because his 
"five day orders" are similar to a regular job, he is 
essentially a "civilian employee on contract" and should 
not count those work days, but only his actual days he goes 
on reserves as training/drill pay.  The veteran contends that 
because the RO counted this time incorrectly as active duty 
time and he relied on a VA employee who provided incorrect 
information to him, the debt was improperly created.  

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. § 
5302(a) (West 2002).  Waiver will be granted when recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2007).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2007).  

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute  
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a) (2007).  

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2007).  

The Board notes that 38 U.S.C.A. § 5304(c) (West 2002) 
prohibits the receipt of VA disability compensation benefits 
for any period for which the person receives active service 
pay.  See 38 C.F.R. § 3.654, 3.700 (2007).  This includes 
active duty pay, drill and active duty for training payments, 
and inactive duty for training payments made to Reservists 
and members of the National Guard.  Reservists may waive 
their pension, compensation, or retirement pay for periods of 
field training, instruction, other duty, or drills.  A waiver 
may include prospective periods and contain a right of 
recoupment for the days for which the reservist did not 
receive payment for duty by reason of failure to report for 
duty.  38 C.F.R. § 3.700(a)(1)(iii).  

The threshold question that must be addressed in this case is 
whether the overpayment in question was properly created.  If 
not, all else is moot.  Based on a review of the claims file 
and having considered the contentions of the veteran, it is 
clear that the veteran was at fault in the creation of the 
debt because of his failure to properly notify VA of his 
return to active duty.  Initially, the veteran has asserted 
that his active duty for special work is not considered 
"full time active duty," the Board finds that is ADSW from 
2001 to 2004 was considered active duty.  In so finding, the 
Board notes that if the period of ADSW exceeds 180 days, it 
is to be considered as active duty as the member is counted, 
under DOD regulations, against active duty end strength.  
Because the veteran's ADSW for each year beginning in 2001 
and ending in 2004 was over 180 days, his ADSW constitutes 
active duty.  In any event, the record shows that the VA 
repeatedly notified the veteran of a potential overpayment 
because the veteran was receiving both training pay and 
compensation benefits.  He was requested to submit waiver of 
VA compensation benefits, but he failed to do so for all of 
the days from 2001 to 2004.  

Although the veteran has asserted that his position was not 
considered full-time active duty, the record shows that he 
was requested to submit evidence in support of his 
allegation, and since he continued to receive VA disability 
benefits to which he knew, or should have known, that he was 
not entitled, there is no basis to conclude that his actions 
did not overwhelmingly contribute to the creation of the 
debt.  

The veteran also contends that his reliance on a VA 
employee's advice contributed to the creation of the debt.  
In particular, the veteran testified during the November 2007 
hearing, that he came to the RO and spoke with a woman who 
stated that due to the fact he is a civilian employee on 
contract, he does not have to actually count his work days 
but only the days he goes on reserves, i.e., weekend drill 
time and active training.  

With respect to the above contention, the Board calls 
attention to McTighe v. Brown, 7 Vet. App. 29, 30 (1994), in 
which it was held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits. Thus, the veteran's 
reliance on inaccurate advice given by a government employee 
cannot estop VA from denying benefits, or in this case, 
taking back benefits that should not have been distributed in 
the first place.  In any event, the Board finds that the 
veteran's assertion of reliance on erroneous advice from a 
government official to lack probative value since there is no 
evidence of record showing that he visited the RO and spoke 
with a VA employee.  There is no report of contact form, a 
note, or any evidence contained within the claims file that 
is indicative of this conversation take place.  Therefore, no 
fault can be attributed to the VA with respect to the 
creation of the debt.  VA took prompt steps to reduce the 
veteran's benefits and thus any overpayment, once it became 
aware of his receipt of training pay.  Had the veteran 
provided timely notice to VA of his receipt of training pay, 
his benefits would have been properly adjusted with the 
result of no overpayment.  38 C.F.R. § 1.965(a)(1),(2).  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
additional disability compensation in excess of that paid as 
of October 2001, and recovery of the debt would not defeat 
the intended purpose of the benefits. 

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA disability benefits based on 
incorrect information which the veteran failed to rectify, 
and he, in turn, benefited.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In December 2006, the veteran submitted a financial status 
report indicating that his net monthly income was $2,896.  He 
reported monthly expenses for food, utilities and heat, boat 
slip rental, military expenses, condominium fee and upkeep, 
health insurance, and miscellaneous personal expenses 
totaling $2,565.  The veteran reported assets totaling of 
approximately $83,000, consisting of $6,000 in cash, an 
automobile worth $10,000 and real estate valued at $65,000.  

With respect to undue hardship, while the veteran may not be 
able to immediately pay the debt, it is not shown that future 
payment of the debt will deprive him of necessities of life.  
Since the veteran indicated that he will be retiring soon, he 
will be entitled to his full compensation benefits.  
Additionally, the veteran reported having no debts to which 
he is required to pay in regular monthly installments.  The 
veteran has failed to show that he is unable to provide for 
the basic necessities.  It is to be emphasized that this does 
not mean that some sacrifice on the part of the veteran would 
not be required; however, absent a finding that the ability 
to provide for life's basic necessities would be endangered, 
it may not be held that financial hardship would result.  
Therefore, undue hardship is not shown.  

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of the VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of disability benefits in the 
amount of $9,792.27 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA disability 
benefits in the amount of $9,792.27 is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


